Case 1:21-cv-21342-DPG Document 1-2 Entered on FLSD Docket 04/07/2021 Page 1 of 1


AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                   Southern District of Florida

                   Christopher S. Powers
                                                                )
                                                                )
                             Plaintiff
                                                                )
                                V.                              )       Civil Action No.
                                                                )
    Hartford Life and Accident Insurance Company                )
                                                                )
                            Defendant


                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Hartford Life and Accident Insurance Company
                                   By Serving: Chief Financial Officer
                                   200 E. Gaines Street
                                   Tallahassee, FL 32399




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Alexander A Palamara, Esq.
                                 Dell & Schaefer, Chartered
                                 2404 Hollywood Blvd.
                                 Hollywood, FL 33020
                                 Email: Alex@diattorney.com
                                 Phone:(954) 620-8300

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                          CLERK OF COURT


Date: - - - - - - - - - -
                                                                                     Signature of Clerk or Deputy Clerk
